 In the Matter Of THE C. W. POE COMPANY, IN'CORPOr,ATEDandINTER-NATIONALBROTHERHOOD OF FIREMENAND OILERS, LOCAL UNION No.52 (A. F. of L.)Case No. R-1986 --Decided Septeinber 4, 1940Jurisdiction:mineral wool manufacturing industry.Unit Appropriate for Collective BargainingA separate unit, consisting of firemen, as proposed by petitioning unionheldall employees, collective bargaining has been successful and the firemen,although not members of the contracting union, have been and are repre-sented by them.Practiceand Procedure:petition for iu'.estigation and certification dismissedwhere unit sought to be established is not appropriate.Mr. F. C. BrodieandMr. G. K. Willis,of Cleveland. Ohio, for theCompany.Mr. Hubert J. McCafferyandMr. R. E. Seitz.of Cleveland, Ohio,for Local 52.Mr. David Jaffe,of New York City, for the T. W. U. A. - -Miss Charlotte Anschuetz,of counsel to- the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn June 15, 1940, International Brotherhood of Firemen andOilers, Local Union No. 52, affiliated with the American Federationof Labor, herein called Local 52, filed with the Regional Directorof the Eighth Region (Cleveland, Ohio), a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of The C. W. Poe Company, Incorporated, Cleve-land, Ohio, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations, Act, 49 Stat. 449, herein called theAct.On July 23, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules and27 N L.R. B., No. 1366 THE C. W. POE COMPANY, INCORPORATED67Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On July 25, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, Local 52, andTextileWorkers Union of America, herein called the T. W. U. A.,a labor organization claiming to represent employees directly affectedby the investigation.Pursuant to the notice, a hearing was held onAugust 2 and 3, 1940, at Cleveland, Ohio, before Max W. Johnstone,the Trial Examiner duly designated by the Board.At the com-mencement of the hearing, the T. W. U. A. filed a motion to inter-vene.The Trial Examiner granted this motion. The Company,Local 52, and the T. W. U. A. were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe' issues was afforded all parties.During the course of the hearing,the Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.At the request of the T. W. U. A. and pursuant to notice, a hearingfor the purpose of oral argument was held before the Board atWashington, D. C., on August 22, 1940.The T. W. U. A. was repre-sented by counsel and Local 52 by its business representative.Bothparticipated in the argument.The T. W. U. A. filed a brief whichwe have considered.-Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe C. W. Poe Company, Incorporated, is an Ohio corporationmineral wool, mineral wool cement, blankets, pipe covering, bundlewool, range insulation, house insulation bats, and industrial mineralwool- felted products.The raw materials used annually by theCompany are valued at approximately $80,000 and consist mainlyof slag, gravel, stone, coke, coal, oil, resin, and water.About 20 percent of the raw materials are secured outside Ohio.The Companyannually produces finished products valued at,$154,000 of which ap-proximately 76 per cent are shipped to points outside Ohio.TheCompany admits that it is engaged in commerce within the meaningof Section 2 (6) and (7) of the Act. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDH. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of, Firemen and. Oilers, Local UnionNo. 52, affiliated with the American Federation of Labor, is a labororganization admitting to membership firemen, oilers, water tenders;and helpers employed by the Company.ITextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations. It is the successorto the TextileWorkers' Organizing Committee, herein called theT.W. O. C., and admits to membership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONThe Company normally employs about 60 'productionand main-tenance workers.Local 52 alleges in its petition that the power-house employees consisting of four firemen constitute an appropriatebargaining unit.The T. W. U. A. and the-Company assert thatthe unit covered by a contract of may 8, 1937, consisting of allemployees of the Company,' should not be disturbed.On or about May 6, 1937, employees of the Company participatedin a strike.For several days thereafter negotiations were carriedon between the Company and representatives of T. W. O. C., fol-lowing which the Company on May 8, 1937, signed an exclusivebargaining contract with the T.W. O. C. covering all employeesof the Company.A similar contract was signed on April 7, 1938,which provided that it was to become effective on May 8, 1938, fora period of 1 year and continue thereafter unless terminated byeither party on 60 days' written notice.Notice of such terminationwas given by the T. W. U. A. in the spring of 1940,' and a new agree-ment was signed on May 8, 1940, to remain in effect until May 1941.The firemen were covered by all general provisions of the threecontracts, and by specific provisions therein relating to wages andhours.On December 2, 1939, and on June 11, 1940, Local 52 submittedproposed agreements by letter to the Company on behalf of thefour firemen,.and requested conferences with the management.TheCompany failed to acknowledge, the letter of December 2, 1939, buton June 14, 1940, wrote that it could not negotiate with Local 52since for the past several years it had recognized the T. W. U. A.as the exclusive representative of all its employees.tends that it had no knowledge of the T. W. U. A. contracts, andthat it or Local589, InternationalUnion of Operating EngineersIExclusive of clerical and supervisory employees THE_ C. W. POE COMPANY, INCORPORATED69(AFL) ,2 herein called Local 589, had in fact continuously repre-sented the firemen since about 1937.To support this contentionrepresentatives of Local 52 and Local 589 testified that they hadat various times procured personnel for the power plant at the,Company's request and also had secured a wage increase in June1939 for the firemen.The Company denied that it had engaged, inany negotiations «'ith Local 52 and Local 589.The evidence is undisputed that, although the firemen are notmembers of the T. W. U. A., they have been represented by theT.W. U. A. since May 8, 1937, under valid contracts, the latest oneof which is now in effect, covering all employees of the Company.SinceMay 8, 1937, industrial relations between the Company andits employees have been harmonious, and collective bargaining underthe unit established at that time has taken place successfully andwith a minimum of dissension.We find,- under these circumstances, that the separate bargainingunit sought to be established by-Local 52 is not appropriate for thepurposes of collective bargaining, and that no question has been-raised 'concerning the representation of employees in an appropriatebargaining unit.3-On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION of LAwNo question concerning the representation of employees of TheC.W. Poe Company, Incorporated, Cleveland, Ohio, in, a unit whichis appropriate for the purposes of collective bargaining, has arisen,within the meaning of Section 9 (c) of the National Labor RelationsAct. --ORDERUpon the basis of the foregoing findings of fact and conclusion*of law, the National Labor Relations Board hereby orders that thepetition for- investigation and certification filed by InternationalBrotherhood of Firemen and Oilers, Local Union- No. 52 (A. F. ofL.), be, and it hereby is, dismissed.2A jurisdictional dispute between Local 52 and Local 589 was settled in -September1939 in favor of Local 52-8SeeMatter of American Can Co.andEngineers Local No.20FiremenifOilers LocalNo: 50, 13 N. L. R. B. 1252, and concurring opinion of Board Member Edwin S. Smiththerein.I